IN THE UNITED STATES COURT OF APPEALS
                                FOR THE FIFTH CIRCUIT



                                           No. 95-60624
                                         Summary Calendar


                                         JAMES HARBIN,

                                                                                  Plaintiff-Appellant,

                                               versus

                                      STEVE W. PUCKETT,

                                                                                Defendant-Appellee.


                           Appeal from the United States District Court
                             for the Northern District of Mississippi
                                     4:91-CV181-S-0

                                         May 6, 1996

Before JOHNSON, BARKSDALE, and PARKER, Circuit Judges.

Per Curiam:*

       James Harbin (“Harbin”) appeals the district court’s dismissal of his prisoner’s civil rights

complaint on the grounds that it was frivolous. Harbin argues that his constitutional rights were

violated by his parole being revoked because he was mentally unstable. Having fully reviewed the
record and Harbin’s brief, we find no error in the district court’s frivolity dismissal. See Heck v.

Humphrey, 114 S. Ct. 2364 (1994).

AFFIRMED.




*
    Pursuant to Local Rule 47.5, the court has determined that this opinion should not be published
and is not precedent except under the limited circumstances set forth in Local Rule 47.5.4.